Citation Nr: 0200250	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral callous 
condition of the feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from August 1951 to July 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Waco Regional Office (RO) which 
denied service connection for a bilateral callous condition 
of the feet.  In March 2001, the veteran testified at a 
hearing at the RO.


FINDING OF FACT

A bilateral callous condition of the feet was not shown in 
service or for decades thereafter and the record contains no 
indication of an association between any current bilateral 
callous condition of the feet and the veteran's active 
service.


CONCLUSION OF LAW
The veteran's bilateral callous condition of the feet was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board concludes that although the 
veteran's claim was decided by the RO before enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand for 
additional action by the RO is not warranted as VA has 
already met its obligations to the veteran under that statute 
and its implementing regulations.  38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); see also Duty to Assist, 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

First, it is noted that the RO has duly obtained the 
veteran's service medical records, as well as all VA and 
private medical records identified by him.  He was also asked 
to submit or identify additional medical records in support 
of his claim, and has indicated that there are no additional 
records available.  See 66 Fed. Reg. 45,631 (to be codified 
at 38 C.F.R. § 3.159(c)(1), (2)).  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The requirements set 
forth in paragraph (C) could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  

In this case, the Board finds that a VA medical examination 
or opinion is not necessary.  As set out in more detail 
below, the service medical records fail to establish that the 
veteran suffered "an event, injury or disease in service," 
namely, a bilateral callous condition.  While he claims he 
was treated for calluses in service, the service medical 
records are entirely silent as to any complaints or findings 
of calluses of the feet.  Moreover, his feet were found to be 
normal on clinical evaluation at the time of his July 1955 
service discharge medical examination.  

While the veteran's assertions regarding his in-service 
injuries have been considered, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred decades previously.  The negative clinical and 
documentary evidence in service and for many years thereafter 
is clearly more probative than the remote assertions of the 
veteran.  To summarize, the fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports the recent contention that the veteran experienced 
calluses of the feet in service is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).

Thus, since the record lacks credible evidence establishing 
service incurrence of bilateral calluses of the feet, the 
Board finds that it is unnecessary to require the veteran to 
report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of bilateral calluses of the feet in service.  See 
Comments preceding Duty to Assist Regulations, 66 Fed. Reg. 
45,626 (2001) (as to medical opinion evidence, for instance, 
a doctor cannot link a current condition to an injury or 
disease in service unless that injury or disease is shown to 
have existed).

Moreover, the Board observes that the record currently 
contains absolutely no indication that any current bilateral 
callus condition of the feet is related to the veteran's 
military service.  See Comments preceding Duty to Assist 
Regulations, 66 Fed. Reg. 45,626 (2001) (providing that the 
record need not definitively establish a nexus between the 
claimed disability and service; rather, "the mere indication 
of such a possible association based on all the information 
and evidence of record would dictate the necessity of a VA 
medical examination or opinion to clarify this evidentiary 
point.").  Based on the foregoing, the Board finds that a VA 
medical examination or opinion is not necessary to make a 
decision on the veteran's claim.

Regarding VA's duty to inform the veteran of the nature of 
the evidence which would substantiate his claim, the Board 
notes that he has been informed via letters, a rating 
decisions, and a Statement of the Case, of the nature of the 
evidence needed to substantiate his claim.  Thus, the Board 
finds that VA has fully satisfied its duty to the veteran 
under VCAA.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

I.  Factual Background

The veteran's service medical records are negative for any 
complaint or finding of bilateral callous condition of the 
feet.  At his July 1955 service discharge medical 
examination, his feet and skin were normal on clinical 
evaluation.  It is noted that the veteran signed a copy of 
this examination report.  

The veteran's service personnel records contain no indication 
of combat service.  Records show that he was awarded the 
China Service Ribbon, the United Nations Service Ribbon, the 
Korean Service Ribbon with one star, and the National Defense 
Service Ribbon.  He originally received a "other than 
honorable" discharge in July 1955 on conviction by Special 
Court Martial of various offenses, including assault upon his 
superior officer.  In July 1980, the Board for Correction of 
Naval Records changed the character of his discharge to under 
honorable conditions (general).  

In March 1981, the veteran submitted a claim of entitlement 
to VA education and loan guaranty benefits.  His application 
is silent for any notation of a bilateral callous disability.  

In June 2000, the veteran submitted a claim of entitlement to 
a bilateral callous condition of the feet.  In support of his 
claim, he submitted a December 1995 private treatment record 
showing that he had been seen for an initial visit by a 
private podiatrist for reduction of an excrescence.  
Alloplast orthotics were also discussed.

The RO also obtained VA clinical records, dated from January 
1999 to June 2000, which show that the veteran received 
treatment for several disabilities during this period.  It 
was also noted that he was diabetic with dystrophic nails and 
several callosities on the feet.  In January, May, and 
November 1999, palliative reduction of 10 nails of both feet 
and several callosities was performed.  

By August 2000 decision, the RO denied service connection for 
a bilateral callous condition, finding that the service 
medical records were negative for findings of such a 
disorder.  The RO also noted that the post-service record was 
negative for evidence of a link between the veteran's current 
bilateral callous condition and his active service.  

In the veteran's September 2000 Notice of Disagreement, he 
claimed that he had, in fact, been treated for his callous 
condition during service.  He indicated that although there 
were no records of such treatment, "[w]e were in combat and 
records weren't the most important things at that time."  In 
his October 2000 substantive appeal, he claimed that he had 
been discharged without a medical examination.  

At a March 2001 hearing, the veteran testified that he had 
been treated sometime in service, possibly in 1953, for 
callosities of the feet.  He stated that the individual 
treating him trimmed his calluses and put medication on his 
feet.  He stated that this treatment was effective for about 
eight months, but that he required additional treatment 
thereafter.  After service, he indicated that his callous 
condition returned and he treated them himself.  In more 
recent years, he indicated that he received treatment from 
VA, after he learned he was eligible.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 1991 & Supp. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran has claimed entitlement to service connection for 
a bilateral callous condition of the feet.  He claims that 
such disability developed on his active service.  

As set forth above, however, the veteran's service medical 
records are entirely negative as to any complaint or finding 
of a bilateral callous condition.  In fact, at the time of 
his July 1955 discharge medical examination, his feet were 
normal on clinical evaluation.  The Board has considered the 
veteran's recent assertions to the effect that he received 
treatment for bilateral callosities in service and that he 
did not receive a medical examination at the time of his 
naval discharge.  However, as set forth above, the 
contemporaneous medical records refuting these allegations 
are assigned far more probative weight.

The Board also observes that the record is silent for a 
bilateral callous disability for many years after the 
veteran's separation from active service.  The first notation 
of a bilateral callous disability is not until December 1995, 
approximately 40 years after his separation from active 
service.  Also, the record contains no indication that this 
current disability is associated with the veteran's active 
service or any incident therein.  While he has argued that 
his current bilateral callous disability had its inception in 
service, such opinion is clearly a matter for an individual 
with medical knowledge and expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, while the Board has considered the veteran's lay 
assertions, they do not outweigh the other evidence of record 
which is negative for notations of a bilateral callous 
disability in service or for decades thereafter.  In the 
absence of credible evidence of a bilateral callous 
disability in service, for many years thereafter, or of any 
indication of a relationship between any current bilateral 
callous disability and active service, the Board finds that 
service connection for a bilateral callous disability is not 
warranted.  

The Board has considered the provisions of 38 U.S.C.A. § 
1154(b) in reaching its decision.  As noted, "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran "participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  In this case, after assessing the 
credibility, probative value, and relative weight of the 
pertinent evidence of record, the Board finds that the 
veteran did not serve in combat with the enemy.  VA O.G.C. 
Prec. Op. No. 12-99, supra.  

While he has recently claimed that there are no service 
medical records showing treatment for callosities because he 
was treated during combat, the objective evidence fails to 
substantiate his assertions.  For example, his service 
personnel records reflect no award or decoration indicative 
of combat service.  Moreover, the veteran's service medical 
records are entirely devoid of any indication of combat 
service or combat-related injury.  The objective documentary 
evidence of record outweighs the veteran's recent assertions 
of combat service.  Consequently, the preponderance of the 
evidence is against a finding that the veteran served in 
combat with the enemy.  Thus, 38 U.S.C.A. § 1154(b) is not 
applicable as to the claim of service connection for a 
bilateral callous disability of the feet.  The Board 
recognizes that VA is statutorily required to resolve the 
benefit of the doubt in favor of a veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue, but that 
doctrine is inapplicable here as the preponderance of the 
evidence is against the veteran's claims.  Gilbert, supra.  


ORDER

Service connection for a bilateral callous disability is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

